Exhibit 10.17

MANDATORY CONVERSION IMPLEMENTATION AGREEMENT

This agreement (“Agreement”) is made and entered into as of October 6, 2017 by
and among VICI Properties Inc., a Maryland corporation (“REIT”), and CPLV Mezz 3
LLC, a Delaware limited liability company (the “Borrower”).

WHEREAS, REIT is the ultimate parent of Borrower;

WHEREAS, the Borrower has entered into that certain Mezzanine C Loan Agreement
dated as of October 6, 2017 (as the same may be modified, consolidated, renewed,
replaced, restated, amended and/or supplemented from time to time, the “Junior
Mezzanine Loan Agreement”), among the Borrower, Wilmington Savings Fund Society,
FSB, as Administrative Agent, Wilmington Savings Fund Society, FSB, as
Collateral Agent, and each lender from time to time party thereto, providing
for, among other things, the mandatory and automatic conversion (the “Mandatory
Conversion”) of the principal amount of all outstanding indebtedness of the
Borrower under the Junior Mezzanine Loan Agreement for the number of shares of
the common stock of REIT, par value $0.01 per share (the “Common Shares”) as
determined by the Conversion Rate (as defined in the Junior Mezzanine Loan
Agreement);

WHEREAS, it is a condition to the debt-for equity conversion contemplated by the
Junior Mezzanine Loan Agreement that REIT issue and allocate a sufficient number
of Common Shares to enable the Borrower to satisfy its obligations under the
Junior Mezzanine Loan Agreement; and

NOW, THEREFORE, in consideration of the foregoing and in consideration of the
mutual covenants contained herein, the parties hereby agree as follows:

Agreement

1.    In the event that the Borrower is required to deliver Common Shares to the
lenders under the Junior Mezzanine Loan Agreement (the “Lenders”) in accordance
with terms thereof, then, to the extent necessary to enable the Borrower to
satisfy such obligation, REIT agrees, in consideration of the benefits to REIT
of the debt-for-equity conversion contemplated by the Junior Mezzanine Loan
Agreement but for no other consideration payable by the Borrower or any other
person or entity in connection therewith, to issue to the Lenders the number of
Common Shares that the Borrower is obligated to deliver to such Lenders, and
Borrower hereby directs REIT to deliver, or cause to be delivered, such Common
Shares to the Lenders on behalf of the Borrower in accordance with the terms of
the Junior Mezzanine Loan Agreement. Any Common Shares delivered by REIT to the
Lenders on behalf of the Borrower shall be upon delivery, duly and validly
authorized and issued and fully paid and non-assessable by REIT and free from
all taxes, liens and charges with respect to the issue and delivery thereof.

2.    Upon the request of a Lender or its permitted assigns (the “Requesting
Party”), REIT, at its sole cost and expense, shall remove the legend described
in Section 10.29(g) of the Junior Mezzanine Loan Agreement (or instruct the
transfer agent for the Common Shares (the “Transfer Agent”) to so remove such
legend) from the certificates evidencing Common Shares or book-entry account
maintained by the Transfer Agent if (A) such Common Shares are sold pursuant to
an effective registration statement under the Securities Act of 1933, as amended
(the



--------------------------------------------------------------------------------

“Securities Act”), (B) such Common Shares are sold in a public offering in
compliance with Rule 144 under the Securities Act or (C) such Common Shares are
eligible for sale pursuant to Rule 144 without volume or manner-of-sale
restrictions and without the requirement for the Company to be in compliance
with the current public information requirement under Rule 144(c)(1). In
connection with a request to remove the legend from Common Shares pursuant to
clause (B) or (C) of the immediately preceding sentence, the Requesting Party or
its broker shall deliver to the Transfer Agent and REIT a customary broker
representation letter certifying to the Transfer Agent and REIT that the
Requesting Party is not an Affiliate (as defined under the Securities Act) of
REIT and the length of time such Common Shares have been held by the Requesting
Party.

3.    The Borrower hereby agrees to indemnify REIT and each of its directors and
officers (each, an “Indemnified Party”) against, and agrees to hold, save and
defend each Indemnified Party harmless from, any loss, expense or damage
(including, without limitation, reasonable attorneys’ fees and expenses and
court costs actually incurred) suffered or incurred by an Indemnified Party by
reason of anything such Indemnified Party may in good faith do or refrain from
doing for or on behalf of the Borrower pursuant to this Agreement; provided,
however, that the Borrower shall not be required to indemnify an Indemnified
Party for any loss, expense or damage that such Indemnified Party may suffer or
incur as a result of its willful misconduct or gross negligence.

4.    REIT hereby represents and warrants that each of the Borrower, VICI
Properties GP LLC (“GP”), VICI Properties L.P. (“OP”), VICI Properties 1 LLC
(“Propco 1”), CPLV Mezz 2 LLC (“Mezz 2”) and CPLV Mezz 1 LLC (“Mezz 1”, together
with the Borrower, Mezz 2, Mezz 3, Propco 1, OP and GP, the “Relevant
Subsidiaries”) is a disregarded entity for U.S. federal income tax purposes. All
of the interests in the Relevant Subsidiaries are owned by REIT or other
Relevant Subsidiaries. There is no plan or intention to take any action or allow
any action to be taken that would result in any of the Relevant Subsidiaries
being treated as anything other than a disregarded entity for U.S. federal
income tax purposes with an effective date prior to the date that is one day
after the date upon which the Mandatory Conversion occurs.

5.    REIT covenants that it will not take any action or allow any action to be
taken that would result in any of the Relevant Subsidiaries being treated as
anything other than a disregarded entity for U.S. federal income tax purposes
with an effective date prior to the date that is one day after the date upon
which the Mandatory Conversion occurs.

6.    Notwithstanding any provision in this Agreement or the Junior Mezzanine
Loan Agreement to the contrary, neither Borrower nor REIT shall be entitled to
withhold any amount with respect to the Mandatory Conversion. Neither Borrower
nor REIT shall take any action or position with respect to the Mandatory
Conversion inconsistent with its treatment as not a realization event for U.S.
federal income tax purposes.

7.    Miscellaneous.

(a)    THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS
PRINCIPLES THEREOF.

 

2



--------------------------------------------------------------------------------

(b)    Capitalized terms used herein but not defined herein shall have the
meanings ascribed to such terms in the Junior Mezzanine Loan Agreement.

(c)    In the event that any claim of inconsistency between this Agreement and
the terms of the Junior Mezzanine Loan Agreement arise, as each may from time to
time be amended, the terms of the Junior Mezzanine Loan Agreement shall control.

(d)    If any provision of this Agreement shall be held illegal, invalid, or
unenforceable by any court, this Agreement shall be construed and enforced as if
such provision had not been contained herein and shall be deemed an agreement
among the parties hereto to the full extent permitted by applicable law.

(e)    The terms and provisions of this Agreement are intended solely for the
benefit of each party hereto and their respective successors or permitted
assigns, and it is not the intention of the parties to confer third-party
beneficiary rights to any other person, except that the Lenders shall be deemed
third-party beneficiaries of this Agreement and shall be entitled to enforce the
provisions of this Agreement as if they were parties hereto.

(f)    This Agreement may not be assigned by either party without the prior
written consent of both parties.

(g)    In furtherance of paragraph 7(e) herein, the Borrower and REIT may not
amend, modify or waive any provision of this Agreement without a Majority
Decision (as defined in the Co-Lender Agreement (as defined in the Junior
Mezzanine Loan Agreement)) by Lenders.

[The remainder of the page has been left blank intentionally.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the day and year above written.

 

VICI PROPERTIES INC. By:   /s/ Mary E. Higgins Name: Mary E. Higgins Title:
Chief Financial Officer

 

CPLV MEZZ 3 LLC By:   /s/ John Payne Name: John Payne Title: President